       Case: 3:19-cv-00213-slc Document #: 19 Filed: 12/10/20 Page 1 of 1




                  UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF WISCONSIN

DEANNA SEBRANEK,

                        Plaintiff,

vs.                                            Case No.: 19-cv-213
ANDREW SAUL,
Commissioner of Social Security,

                        Defendant.


                             NOTICE OF APPEAL



     Notice is hereby given that Deanna Sebranek, by her attorney, Dana
W. Duncan, Duncan Disability Law, S.C., plaintiff in the above-named case,
hereby appeals to the United States Court of Appeals for the Seventh Circuit,
an order dated October 13, 2020 and the judgment dated October 13, 2020 by
Magistrate Judge Stephen Crocker which affirmed the decision of the
Defendant, Andrew Saul, Commissioner of Social Security, denying
plaintiff’s application for disability insurance benefits under 42 U.S.C. §§
216(i) and 223.
     Dated this 10th day of December, 2020.


                                          DUNCAN DISABILITY LAW, S.C.
                                          Attorneys for the Plaintiff


                                          /s/ Dana W. Duncan
                                          Dana W. Duncan
                                          State Bar I.D. No.
                                          01008917 555 Birch St
                                          Nekoosa, WI 54457
                                          (715) 423-4000
